            Case 2:21-mc-00026-RSL Document 1 Filed 02/25/21 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 9                                      AT SEATTLE

10
                                                          Case No.: 2:21-mc-00026 RSL
11
                                                          Related Case No. 2:19-cv-02746-DWL
12   In re Rule 45 Subpoena Directed to HostForWeb        U.S. District Court, District of Arizona
     Inc.
13                                                        DEFENDANT GODADDY.COM,
                                                          LLC’S NOTICE OF MOTION AND
14                                                        MOTION TO COMPEL RESPONSE
                                                          TO RULE 45 SUBPOENA
15                                                        DIRECTED TO HOSTFORWEB INC.

16                                                        NOTED ON MOTION CALENDAR:
                                                          Friday, March 12, 2021
17

18          GoDaddy.com, LLC (“GoDaddy”), by and through its counsel, files this Motion,

19   pursuant to Rules 37(a)(1) and 45(g) of the Federal Rules of Civil Procedure and LCR 37, to

20   compel HostForWeb Inc. to fully and completely comply with the subpoena issued by GoDaddy

21   in the United States District Court for the District of Arizona in connection with a litigation

22   matter entitled SiteLock, LLC v. GoDaddy.com, LLC (Case No.: 2:19-cv-02746-DWL).

23   GoDaddy effectuated service of this subpoena on HostForWeb Inc. on January 21, 2021, and to

24   date, HostForWeb Inc. has neither served any objection to the subpoena, nor provided any

25   response to the subpoena. For the reasons stated in the accompanying Memorandum of Law,

26   along with the accompanying Declaration of Paula L. Zecchini and attached exhibits in support
      DEFENDANT GODADDY.COM, LLC’S NOTICE OF MOTION                           LAW OFFICES OF
                                                                           COZEN O’CONNOR
      AND MOTION TO COMPEL RESPONSE TO RULE 45                          A PROFESSIONAL CORPORATION
                                                                              999 THIRD AVENUE
      SUBPOENA DIRECTED TO HOSTFORWEB INC. - 1                                   SUITE 1900
                                                                         SEATTLE, WASHINGTON 98104
                                                                              (206) 340-1000
            Case 2:21-mc-00026-RSL Document 1 Filed 02/25/21 Page 2 of 3




 1   thereof, GoDaddy respectfully requests that this Court grant its Motion and compel HostForWeb

 2   Inc. to comply with the subpoena.

 3   DATED: February 25, 2021                   COZEN O’CONNOR
 4

 5                                              By: s/ Paula L. Zecchini
                                                By: s/ Sydney R. Hitchcock
 6                                                 Paula L. Zecchini, WSBA No. 48266
                                                   E-mail: pzecchini@cozen.com
 7                                                 Nathan Dooley, pro hac vice to follow
                                                   E-mail: ndooley@cozen.com
 8                                                 Sydney R. Hitchcock, WSBA No. 55426
                                                   E-mail: sydneyhitchcock@cozen.com
 9
                                                     999 Third Avenue, Suite 1900
10                                                   Seattle, Washington 98104
                                                     Telephone: 206.340.1000
11                                                   Toll Free Phone: 800.423.1950
                                                     Facsimile: 206.621.8783
12
                                                Attorneys for Defendant GoDaddy.com, LLC.
13

14

15

16

17

18

19

20

21

22

23

24

25

26
      DEFENDANT GODADDY.COM, LLC’S NOTICE OF MOTION                         LAW OFFICES OF
                                                                         COZEN O’CONNOR
      AND MOTION TO COMPEL RESPONSE TO RULE 45                        A PROFESSIONAL CORPORATION
                                                                            999 THIRD AVENUE
      SUBPOENA DIRECTED TO HOSTFORWEB INC. - 2                                 SUITE 1900
                                                                       SEATTLE, WASHINGTON 98104
                                                                            (206) 340-1000
             Case 2:21-mc-00026-RSL Document 1 Filed 02/25/21 Page 3 of 3




 1                                  CERTIFICATE OF SERVICE

 2          I hereby certify that I served the foregoing document via electronic mail on February 25,

 3   2021, and due to COVID-19 restrictions via overnight mail on February 26, 2021, to the

 4   following:

 5    Thomas A. Gilson                               Kevin B. Huff
      Beus Gilbert PLLC                              Thomas G. Schultz
 6    701 N. 44th Street                             Leslie V. Pope
      Phoenix, Arizona 85008                         Kellogg, Hansen, et al.
 7    (480) 429-3000                                 1615 M Street, N.W. Suite 400
      tgilson@beusgilbert.com                        Washington, DC 20036
 8                                                   (202) 326-7900
      Counsel for Plaintiff                          khuff@kellogghansen.com
 9                                                   tschultz@kellogghansen.com
                                                     lpope@kellogghansen.com
10
            I further certify that the foregoing documents have been sent out for personal service,
11
     and due to COVID-19 restrictions were also served via overnight mail on February 26, 2021, on
12
     the following:
13
            HostForWeb Inc.
14          4020 Greenleaf Street
            Skokie, IL 60076
15

16   DATED: February 25, 2021
17                                               COZEN O’CONNOR
18

19                                               By: s/ Paula Zecchini
                                                    Paula Zecchini
20

21

22

23

24

25

26
      DEFENDANT GODADDY.COM, LLC’S NOTICE OF MOTION                           LAW OFFICES OF
                                                                           COZEN O’CONNOR
      AND MOTION TO COMPEL RESPONSE TO RULE 45                          A PROFESSIONAL CORPORATION
                                                                              999 THIRD AVENUE
      SUBPOENA DIRECTED TO HOSTFORWEB INC. - 3                                   SUITE 1900
                                                                         SEATTLE, WASHINGTON 98104
                                                                              (206) 340-1000
